Citation Nr: 1519784	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Historically, a December 2009 Board decision denied the issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a Joint Motion for Remand (JMR) thereby vacating and remanding the December 2009 Board decision.  In September 2011, the Board remanded the issue on appeal for additional development, to include providing the Veteran a VA medical examination to determine the nature and etiology of any psychiatric disability present.  In a September 2012 decision, the Board denied the Veteran's claim.  In part, the Board stated that the Veteran was scheduled for a VA examination in November 2011, but failed to report for the examination.  The Veteran appealed the September 2012 Board decision to the Court.  In an April 2013 Order, the Court granted a JMR.  The case has been returned to the Board for review.  In a separate decision by the Board dated in March 2015, the Board dismissed the Veteran's motion for revision or reversal of the September 2012 Board decision on the basis of clear and unmistakable error (CUE).  

In this case, the Veteran was previously represented by a private attorney, who withdrew representation from the appeal.  The Veteran has repeatedly referred to VA's mistaken reference to the private attorney as his current representative.  He stated that he is a pro se appellant and has the "right to represent himself."  See February 2015 statements.  The Board therefore recognizes the Veteran as pro se.

The Veteran participated in a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to recoupment of withheld VA compensation has been raised by the Veteran in March 2010 and August 2014 statements, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2015 written correspondence from the Veteran, it was requested that the issue on appeal before the Board, with a notice of disagreement dated in September 2004, be withdrawn.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for an acquired psychiatric disability are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for an acquired psychiatric disability.  As noted above, the issue was returned to the Board for review following a Court Order.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

In written correspondence dated in April 2015 signed by the Veteran, he stated that he wished to withdraw the appeal open before the Board with a notice of disagreement date of September 24, 2004.  He requested that no further action be taken on the appeal.  As noted above, the issue before the Board is entitlement to service connection for an acquired psychiatric disability.  The issue is on appeal of a September 2004 rating decision.  The notice of disagreement with respect to the September 2004 rating decision was date-stamped by VA on September 24, 2004.  The Veteran's written statement satisfies the pertinent criteria to withdraw his appeal.  38 C.F.R. § 20.204.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disability, it is dismissed.  


ORDER

The issue of entitlement to service connection for an acquired psychiatric disability is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


